          Case 2:19-cv-00016-SEH Document 186 Filed 01/04/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               BUTTE DIVISION


PHYLLIS SAXON, SANDRA                             Case No. CV-19-016-BU-SEH
IVERSON, and OLD WEST
SALOON, LLC,                                     JUDGMENT IN A CIVIL CASE

                       Plaintiffs,

   vs.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE
CHIEF DONALD GUIBERSON, in
his individual and official capacity,
OFFICER JOSEPH HORROCKS, in
his individual and official capacity and
JOHN DOES I-X,

                       Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED Pursuant to Orders (Docs. 169 and
  184), Judgment is entered in favor of the Defendants and against the Plaintiffs.

                                     Dated this 4th day of January 2021.
Case 2:19-cv-00016-SEH Document 186 Filed 01/04/21 Page 2 of 2



                      TYLER P. GILMAN, CLERK

                      By: /s/ Heidi Gauthier
                      Heidi Gauthier, Deputy Clerk
